DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 02/18/2022 has been entered and is currently under consideration.  Claims 1-17 remain pending in the application.  Claims 7-8 are allowed.
Claim Objections
Claims 1 and 9 objected to because of the following informalities:  
In claim 1, “a stage configured to hold the substrate and that moves” should read --a stage configured to hold the substrate and 
In claim 9, “he regions” in the last paragraph should read – the regions--.
Appropriate correction is required.
The examiner notes, while grammatically correct and introducing no 112 issues, in claim 7, “a stage configured to move the substrate and move” is most likely intended by applicant to read --a stage configured to hold the substrate and move--.  Applicant is advised that claim 7 would still be allowed if amended to read as such.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claims 1, 7, 9, and 10 and their dependent claims, the discharging unit does not invoke 112f because the claims recite sufficient structure of including a discharge port.
In claim 7 and its dependent claims, the moving unit does not invoke 112f because the claims recite sufficient acts for carrying out the recited function.
In claim 9 and its dependent claims, the unloading unit does not invoke 112f because the claims recite sufficient acts for carrying out the recited function.
In claims 1, 9, and 10 and their dependent claims, the determination unit does not invoke 112f because the claims recite sufficient acts for carrying out the recited function.
In claims 1, 7, 9, and 10 and their dependent claims, the control unit does not invoke 112f because the claims recite sufficient acts for carrying out the recited function.
In claim 14, the airstream-generating unit does not invoke 112f because the claims recite sufficient acts for carrying out the recited function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, 13-14, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first regions” and “the first region”.  The claim is rendered indefinite because it is not clear how many first regions are required by the claim.  For the purpose of compact prosecution, the claim has been interpreted to read –a first region—in the fourth paragraph.
Claim 9 recites the limitation "the uploading unit" in the last paragraph.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of compact prosecution, the claim has been interpreted to mean the unloading unit.
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara (US 2015/0352776 of record) in view of Sato (US2012/0141659).
Regarding claim 10, Ogasawara teaches:
An imprinting apparatus for forming a pattern of an imprint material in regions of a substrate by using a mold (imprint apparatus 1; [0015]), the imprinting apparatus comprising:
a discharging unit including a discharge port and configured to discharge the imprint material from the discharge port (dispenser 12; [0019]);
a stage configured to hold the substrate and move (substrate stage 3; [0018, 0028]);
a determination unit configured to determine an order in which the pattern is formed in the regions such that (controller 20; [0019, 0028]); and
a control unit configured to control movement of the stage such that the pattern is formed in the regions according to the order (controller 20; [0019, 0028]).
Ogasawara does not teach a determination unit configured to determine an order in which the pattern is formed in the regions such that, in a period when the pattern is formed in a first region of the regions and to when the pattern is formed in a second region of the regions different form the first region, the first region does not pass through a facing position facing the discharging port.
In the same field of endeavor regarding imprinting apparatus, Sato teaches a determination unit configured to determine an order in which a pattern is formed in regions such that, in a period when the pattern is formed in a first region of the regions and to when the pattern is formed in a second region of the regions different form the first region, the first region does not pass through a facing position facing a discharging unit (Fig 8-10: controller 9; [0051-0052]; shot SA’ is the first region and shot SA is the second region.  Shot SA’ does not pass through the facing position facing dispenser 21a during the period from when shot SA’ is formed until shot SA is formed); and
a control unit configured to control movement of the stage such that the pattern is formed in the regions according to the order (Fig 8-10: controller 9; [0051-0052]) for the motivation of efficiently detecting particles present on the imprint area while limiting reductions in productivity ([0006]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the determination unit as taught by Ogasawara with the determination unit as taught by Sato in order to efficiently detect particles present on the imprint area while limiting reductions in productivity.
Regarding claim 11, Ogasawara in view of Sato teaches the apparatus of claim 10.
Ogasawara in view of Sato does not explicitly recite wherein the control unit notifies a user of an error when the control unit determines that the order enables the first region to pass through the facing portion during the period.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 12, Ogasawara in view of Sato teaches the apparatus of claim 10.
Ogasawara in view of Sato does not explicitly recite wherein formation of the pattern in the first region before formation of the pattern in the second region is prohibited when the first region and the second region are arranged in this order in a direction from the facing portion toward a portion that faces the mold.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 17, Ogasawara in view of Sato teaches the apparatus of claim 10.
Sato further teaches wherein the discharging unit discharges the imprint material to the second region before the pattern is formed in the second region after the pattern is formed in the first region (Fig 8-10; [0051-0052]).
Allowable Subject Matter
Claims 7-8 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, the closest prior art of record Miyajima et al. (US 2015/0355558) hereinafter Miyajima teaches:
An imprinting apparatus for forming a pattern of an imprint material in regions of a substrate by using a mold (Fig 1: imprint apparatus 100; [0038]), the imprinting apparatus comprising:
a movable discharging unit including a discharge port and configured to discharge the imprint material from the discharge port (Fig 1: dispenser 7; [0041]);
a movement unit configured to move the discharging unit from a first position where the discharging unit discharges the imprint material to the substrate to a second position away from the first position in a direction in which the mold is separated from the imprint material when the pattern is formed (moving mechanism 10; [0041]);
a stage configured to move the substrate and move (Fig 1: substrate stage 2; [0039]); and
a control unit configured to control movement of the stage (Fig 1: control unit C; [0041]).
Miyajima does not teach a control unit configured to control movement of the stage such that the regions in which the pattern is formed are allowed to pass through a facing portion that faces the discharge port after the movement unit moves the discharging unit.
The remaining prior art of record fails to teach the above limitation.  Therefore claim 7 is allowed.
Claim 8 is allowed due to dependency on claim 7.
Claims 1-6, 9, 13-14, and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, Ogasawara teaches:
An imprinting apparatus for forming a pattern of an imprint material in regions of a substrate by using a mold (imprint apparatus 1; [0015]), the imprinting apparatus comprising:
a discharging unit including a discharge port configured to discharge the imprint material from the discharge port (dispenser 12; [0019]);
a stage configured to hold the substrate and that moves (substrate stage 3; [0018]); and
a determination unit (controller 20); and
a control unit (controller 20).
Ogasawara does not teach a determination unit configured to determine an order in which the pattern is formed in the regions such that, in a period from when the pattern is formed in a first regions of the regions to when the pattern is formed in a second region different from the first region, the first region does not pass through a facing position facing the discharge port;
a control unit configured to control that controls movement of the stage, such that the pattern is formed in the regions according to the order and the regions in which the pattern is formed pass through the facing position after a predetermined period has elapsed since the discharging unit finally discharges the imprint material to the substrate with an airstream generated along the substrate at the facing position.
In the same field of endeavor regarding imprinting apparatus, Sato teaches a determination unit configured to determine an order in which a pattern is formed in regions such that, in a period when the pattern is formed in a first region of the regions and to when the pattern is formed in a second region of the regions different form the first region, the first region does not pass through a facing position facing a discharging unit (Fig 8-10: controller 9; [0051-0052]; shot SA’ is the first region and shot SA is the second region.  Shot SA’ does not pass through the facing position facing dispenser 21a during the period from when shot SA’ is formed until shot SA is formed); and
a control unit configured to control movement of the stage such that the pattern is formed in the regions according to the order (Fig 8-10: controller 9; [0051-0052]) for the motivation of efficiently detecting particles present on the imprint area while limiting reductions in productivity ([0006]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the determination unit as taught by Ogasawara with the determination unit as taught by Sato in order to efficiently detect particles present on the imprint area while limiting reductions in productivity.
Ogasawara in view of Sato does not teach a control unit configured to control that controls movement of the stage, such that the pattern is formed in the regions according to the order and the regions in which the pattern is formed pass through the facing position after a predetermined period has elapsed since the discharging unit finally discharges the imprint material to the substrate with an airstream generated along the substrate at the facing position.
The remaining prior art of record fails to teach the above limitation.  Therefore claim 1 is indicated for allowable subject matter.
Claims 2-6 and 13 are indicated for allowable subject matter due to dependency on claim 1.
Regarding claim 9, Miyajima teaches:
An imprinting apparatus for forming a pattern of an imprint material in regions of a substrate by using a mold (Fig 1: imprint apparatus 100; [0038]), the imprinting apparatus comprising:
a discharging unit including a discharge port and configured to discharge the imprint material from the discharge port (Fig 1: dispenser 7; [0041]);
a stage configured to hold the substrate and move (Fig 1: substrate stage 2; [0039]);
a holder configured to hold the mold;
an unloading unit disposed nearer than the holder to the discharging unit and configured to unload the substrate to an outside of the apparatus (Fig 21: hand members 14c, conveying path 27, moveable table 20; [0056-0057]); and
a determination unit configured to determine an order in which the pattern is formed in the regions (Fig 1: control unit C; [0041-0043]); and
a control unit configured to control movement of the stage such that the pattern is formed in the regions according to the order (Fig 1, 5: control unit C; [0041-0043]).
Miyajima does not teach a determination unit configured to determine an order in which the pattern is formed in the regions such that, in a period when the pattern is formed in a first region of the regions and to when the pattern is formed in a second region of the regions different form the first region, the first region does not pass through a facing position facing the discharge port.
In the same field of endeavor regarding imprinting apparatus, Sato teaches a determination unit configured to determine an order in which a pattern is formed in regions such that, in a period when the pattern is formed in a first region of the regions and to when the pattern is formed in a second region of the regions different form the first region, the first region does not pass through a facing position facing a discharging unit (Fig 8-10: controller 9; [0051-0052]; shot SA’ is the first region and shot SA is the second region.  Shot SA’ does not pass through the facing position facing dispenser 21a during the period from when shot SA’ is formed until shot SA is formed); and
a control unit configured to control movement of the stage such that the pattern is formed in the regions according to the order (Fig 8-10: controller 9; [0051-0052]) for the motivation of efficiently detecting particles present on the imprint area while limiting reductions in productivity ([0006]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the determination unit as taught by Miyajima with the determination unit as taught by Sato in order to efficiently detect particles present on the imprint area while limiting reductions in productivity.
Miyajima in view of Sato does not teach a control unit configured to control movement of the stage such that the stage is moved to form the pattern in the regions according to the order, and further control movement of the stage such that, in a case where the regions passing through the facing position while the stage is moved to the uploading unit along a shortest path after the pattern is formed in a last one of the regions, the stage is moved along an evacuate path longer than the shortest path in such a manner that he regions do not pass through the facing position
The remaining prior art of record fails to teach the above limitation.  Therefore claim 9 is indicated for allowable subject matter.
Claims 14 and 16 are indicated for allowable subject matter due to dependency on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments regarding claims 1-9, 13-14, and 16, filed 02/18/2022, have been fully considered and are persuasive.  The rejection of claims 1-9, 13-14, and 16 has been withdrawn.
Claims 7-8 allowed.
However, applicant amendments to claims 1 and 9 and their dependent claims have introduced new 112b issues and stand rejected under those grounds.
Regarding claim 10 and its dependent claims, applicant arguments regarding the determination and control units are moot as the new reference of Sato is relied upon to teach any deficiencies of Ogasawara.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           



                                                                                                                                                                                              /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743